


Exhibit 10.21

 

ZORAN CORPORATION

 

2008 EXECUTIVE OFFICER BONUS POLICY

 

This 2008 Executive Officer Bonus Policy applies to the executive officers
(“Participants”) of Zoran Corporation (“Zoran”) for fiscal 2008:

 

1.     The target bonus amount for each Participant shall be a percentage of the
Participant’s base salary (“Target Bonus”).  The target percentage for each of
the executive officers of Zoran, as determined by the Compensation Committee of
the Board of Directors (“Committee”) shall be as follows:

 

Executive Officer

 

Target Bonus
(% of base salary)

 

Dr. Levy Gerzberg, President and Chief Executive Officer

 

100

%

Karl Schneider, Chief Financial Officer

 

70

%

Dr. Isaac Shenberg, Senior Vice President

 

60

%

 

2.     The measures of financial performance determining achievement of 67% of
Target Bonuses shall be revenues of Zoran for fiscal 2008 (one-fourth of such
amount) and fiscal 2008 non-GAAP earnings per share of Zoran (three-fourths of
such amount).

 

3.     The specific levels of revenues and non-GAAP earnings per share at which
100% achievement of Target Bonus may be attained shall be the levels of revenues
and non-GAAP earnings per share that are set forth in the Company’s Annual
Operating Plan as approved by the Board of Directors, with minimum and maximum
performance set at 80% and 120% respectively.

 

4.     The specific objectives determining achievement of 33% of Target Bonus
for each Participant other than the Chief Executive Officer shall be the
objectives approved by the Committee based on recommendations by the Chief
Executive Officer.

 

5.     The Target Bonus of the Company’s Chief Executive Officer shall be
determined based on the corporate financial goals identified in paragraph 3,
subject to the discretion of the Committee to reduce or increase the bonus based
on such factors as it deems appropriate.

 

6.     The Company shall accrue annual bonuses for all employees of the Company;
executive officers, general managers and vice presidents of Zoran shall not be
entitled to receive bonuses that, in the aggregate, exceed 25% of the accrued
bonus pool.

 

7.     Non-GAAP pre-tax earnings per share consists of Zoran’s GAAP pre-tax
earnings per share for fiscal 2008, adjusted to eliminate share-based
compensation expenses, amortization of acquired intangible assets and income tax
expense.

 

8.     Only persons employed by Zoran at the end of the fiscal year and at the
time of payment are eligible to receive bonuses under this plan, pro rata to
their service during the year.

 

--------------------------------------------------------------------------------
